EXHIBIT 10.18

 

--------------------------------------------------------------------------------

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

dated as of

 

February 17, 2004

 

among

 

XTO ENERGY INC.,

as Borrower,

 

JPMORGAN CHASE BANK,

as Administrative Agent and Issuing Bank,

 

and

 

The Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

 

BNP PARIBAS,

 

CREDIT LYONNAIS

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

and

 

BANK ONE, NA

 

and

 

HARRIS NESBITT FINANCING, INC.,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES, LLC,

as Co-Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page:


--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

    

Section 1.01

  

Defined Terms

   1

Section 1.02

  

Classification of Loans and Borrowings

   19

Section 1.03

  

Terms Generally

   19

Section 1.04

  

Accounting Terms; GAAP

   19

ARTICLE II

THE CREDITS

    

Section 2.01

   Commitments    19

Section 2.02

  

Commitment Increase

   20

Section 2.03

  

Loans and Borrowings

   21

Section 2.04

  

Requests for Borrowings

   22

Section 2.05

  

[Reserved]

   22

Section 2.06

  

Letters of Credit

   23

Section 2.07

  

Funding of Borrowings

   26

Section 2.08

  

Interest Elections

   27

Section 2.09

  

Termination and Reduction of Commitments

   28

Section 2.10

  

Repayment of Loans; Evidence of Debt

   29

Section 2.11

  

Prepayment of Loans

   29

Section 2.12

  

Fees

   30

Section 2.13

  

Interest

   31

Section 2.14

  

Alternate Rate of Interest

   31

Section 2.15

  

Increased Costs

   32

Section 2.16

  

Break Funding Payments

   33

Section 2.17

  

Taxes

   34

Section 2.18

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   35

Section 2.19

  

Mitigation Obligations; Replacement of Lenders

   36

ARTICLE III

REPRESENTATIONS AND WARRANTIES

    

Section 3.01

   Organization; Powers    37

Section 3.02

  

Authorization; Enforceability

   37

Section 3.03

  

Governmental Approvals; No Conflicts

   38

Section 3.04

  

Financial Condition; No Material Adverse Change

   38

Section 3.05

  

Properties; Intellectual Property

   38

Section 3.06

  

Litigation and Environmental Matters

   39

Section 3.07

  

Compliance with Laws

   39

Section 3.08

  

Investment and Holding Company Status

   39

Section 3.09

  

Taxes

   39

Section 3.10

  

ERISA

   39

Section 3.11

  

Disclosure

   40

Section 3.12

  

Absence of Undisclosed Debt

   40

 

i



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

    

Section 4.01

  

Effective Date

   40

Section 4.02

  

Each Credit Event

   41

ARTICLE V

AFFIRMATIVE COVENANTS

    

Section 5.01

  

Financial Statements and Other Information

   42

Section 5.02

  

Notices of Material Events

   43

Section 5.03

  

Existence; Conduct of Business

   43

Section 5.04

  

Payment of Obligations

   44

Section 5.05

  

Maintenance of Properties; Insurance

   44

Section 5.06

  

Books and Records; Inspection Rights

   44

Section 5.07

  

Compliance with Laws

   44

Section 5.08

  

Use of Proceeds and Letters of Credit

   44

Section 5.09

  

Operations

   44

Section 5.10

  

Additional Subsidiary Guarantors

   45

ARTICLE VI

NEGATIVE COVENANTS

    

Section 6.01

  

Indebtedness

   45

Section 6.02

  

Liens

   45

Section 6.03

  

Fundamental Changes

   46

Section 6.04

  

Financial Covenant

   46

Section 6.05

  

Investments, Loans and Advances

   46

Section 6.06

  

Swap Agreements

   47

Section 6.07

  

Transactions with Affiliates

   47

Section 6.08

  

Restrictive Agreements

   47

ARTICLE VII

EVENTS OF DEFAULT

    

ARTICLE VIII

THE ADMINISTRATIVE AGENT

    

Section 8.01

  

Administrative Agent

   50

Section 8.02

  

The Co-Arrangers, Joint Bookrunners, Co-Syndication Agents and Co-Documentation
Agents

   51

ARTICLE IX

MISCELLANEOUS

    

Section 9.01

  

Notices

   52

Section 9.02

  

Waivers; Amendments

   52

Section 9.03

  

Expenses; Indemnity; Damage Waiver

   53

Section 9.04

  

Successors and Assigns

   55

Section 9.05

  

Survival

   58

Section 9.06

  

Counterparts; Integration; Effectiveness

   58

Section 9.07

  

Severability

   58

Section 9.08

  

Governing Law; Jurisdiction; Consent to Service of Process

   59

SECTION 9.09

  

WAIVER OF JURY TRIAL

   59

Section 9.10

  

Headings

   60

Section 9.11

  

Confidentiality

   60

 

ii



--------------------------------------------------------------------------------

Section 9.12

  

Interest Rate Limitation

   60

Section 9.13

  

Right of Setoff

   61

Section 9.14

  

USA Patriot Act Notice

   61

Section 9.15

  

EXCULPATION PROVISIONS

   62

 

Schedules:     

Schedule 2.01

   Commitments

Schedule 3.06

   Disclosed Matters

Schedule 6.02

   Existing Liens

Schedule 6.08

   Existing Restrictive Agreements Exhibits:     

Exhibit A

   Form of Assignment and Assumption

Exhibit B

   Notice of Commitment Increase

Exhibit C

   Form of Opinion of Borrower’s Counsel

Exhibit D

   Form of Subsidiary Guaranty

Exhibit E

   Form of Promissory Note

Exhibit F

   Form of Borrowing Request

Exhibit G

   Form of Interest Election Request

 

iii



--------------------------------------------------------------------------------

5-YEAR REVOLVING CREDIT AGREEMENT dated as of February 17, 2004, among XTO
ENERGY INC., a Delaware corporation, as the Borrower, JPMORGAN CHASE BANK, as
Administrative Agent, JPMORGAN CHASE BANK, as Issuing Bank, the Lenders party
hereto, BANK OF AMERICA, N.A., BNP PARIBAS, CREDIT LYONNAIS and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Co-Syndication Agents, and BANK ONE, NA and HARRIS
NESBITT FINANCING, INC., as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. A Person
shall not be considered to be an “Affiliate” of an Oil and Gas Royalty Trust/MLP
solely by virtue of its ownership of Equity Interests of such Oil and Gas
Royalty Trust/MLP.

 

“Agent” means the Administrative Agent, any Co-Syndication Agent or
Co-Documentation Agent or all of the foregoing, as the context requires.

 

“Agreement” means this 5-Year Revolving Credit Agreement, as the same may be
amended, modified, restated, or replaced from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

1



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Commitments represented by such Lender’s Commitment. If the Commitments have
increased, terminated or expired, the Applicable Percentages shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments.

 

“Applicable Margin” means, for any day, with respect to any Eurodollar Loan, or
with respect to the commitment fees payable hereunder, as the case may be, the
Applicable Margin per annum set forth below under the caption “Commitment Fee
Rate” or “Eurodollar Spread”, as the case may be, based upon the rating by S&P
and Moody’s, respectively, applicable on such date to the Index Debt:

 

Index Debt Ratings

--------------------------------------------------------------------------------

 

Commitment Fee Rate

--------------------------------------------------------------------------------

 

Eurodollar Spread

--------------------------------------------------------------------------------

Category 1

³ Baa1/BBB+

  0.125 %   0.625 %

Category 2

Baa2/BBB

  0.150 %   0.750 %

Category 3

Baa3/BBB-

  0.200 %   1.000 %

Category 4

Ba1/BB+

  0.250 %   1.250 %

Category 5

£ Ba2/BB

  0.500 %   1.750 %

 

Applicable Margin for ABR Loans is zero percent (0%).

 

For purposes of the foregoing, if both Moody’s and S&P shall not have in effect
a rating for the Index Debt (other than by reason of the circumstances referred
to in the last sentence of this definition), then such agencies shall be deemed
to have established a rating in Category 5. If the ratings established or deemed
to have been established by Moody’s and S&P for the Index Debt shall fall within
different Categories, the Applicable Margin shall be based on the higher of the
two ratings, unless one of the two ratings is two or more Categories lower than
the other, in which case the Applicable Margin shall be determined by reference
to the Category next above that of the lower of the two ratings; provided,
however, that if only one of Moody’s or S&P shall have established a rating,
then the Applicable Margin shall be determined by reference to such available
rating. If the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall be changed (other than as a result of a change
in the rating system of Moody’s or S&P), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Agent and the Lenders pursuant to Section 5.01(f) or otherwise.
Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower

 

2



--------------------------------------------------------------------------------

and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating of such agency
most recently in effect prior to such change or cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means XTO Energy Inc., a Delaware corporation.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.04.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Texas are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means: (a) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed or insured by the United
States government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of one year or less from the date of
acquisition and overnight bank deposits of any Lender or of any commercial bank
(i) having capital and surplus in excess of $500,000,000 or (ii) which has a
short-term commercial paper rating which satisfies the requirements set forth in
clause (d) below, (c) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days with respect to securities

 

3



--------------------------------------------------------------------------------

issued, fully guaranteed or insured by the United States government or any
agency thereof, (d) commercial paper of a domestic issuer rated at least A-2 by
S&P or P-2 by Moody’s, (e) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, and (f) shares of money market mutual or similar funds
which invest exclusively in assets satisfying the requirements of clauses (a)
through (e) of this definition.

 

“Certifying Officer” has the meaning set forth in Section 5.01(c).

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding companies, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“CI Lender” has the meaning set forth in Section 2.02(a).

 

“Co-Arrangers” means both J.P. Morgan Securities Inc. and Banc of America
Securities, LLC.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) increased from
time to time pursuant to Section 2.02, (b) reduced from time to time pursuant to
Section 2.09, or (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$800,000,000.

 

“Commitment Increase” has the meaning set forth in Section 2.02(a).

 

4



--------------------------------------------------------------------------------

“Commitment Increase Effective Date” has the meaning set forth in Section
2.02(b).

 

“Consolidated Tangible Net Worth” means, at any date, (i) the consolidated
stockholders’ equity (plus to the extent not included any equity being issued
within three Business Days of such date) of Borrower and its Restricted
Subsidiaries (determined in accordance with GAAP); less (ii) the amount of
consolidated intangible assets of Borrower and its Restricted Subsidiaries
(excluding deferred costs of Indebtedness), provided, that to the extent any
component of oil and gas producing property is classified as intangible assets
under GAAP, for purposes of this definition, those assets will be treated as
tangible assets; less (iii) the non-cash gains related to derivatives, net of
associated taxes, included in the consolidated income statement of the Borrower
after December 31, 2003 and the other comprehensive income component of
consolidated stockholders’ net equity of Borrower and its Restricted
Subsidiaries; plus (iv) the aggregate amount of any non-cash write downs,
charges and losses, net of associated taxes, included in, but not limited to,
those under Statements of Financial Accounting Standards Nos. 19, 109, 142, 143
and 144, (and any statements replacing, modifying or superceding such
statement), on a consolidated basis, by Borrower and its Restricted Subsidiaries
after December 31, 2003; plus (v) the non-cash losses related to derivatives,
net of associated taxes, included in the consolidated income statement of the
Borrower after December 31, 2003 and the other comprehensive income component of
consolidated stockholders’ net equity of Borrower and its Restricted
Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the

 

5



--------------------------------------------------------------------------------

Borrower or any Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which

 

6



--------------------------------------------------------------------------------

its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
whether upon execution or upon assignment (or designates a new lending office)
or is attributable to such Foreign Lender’s failure to comply with Section
2.17(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a).

 

“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of May 12, 2000, among the Borrower, JPMorgan Chase Bank (successor by merger
to Morgan Guaranty Trust Company of New York), as administrative agent, Bank of
America, N.A., as syndication agent, JPMorgan Chase Bank (successor by merger to
Chase Bank of Texas, N.A.), as documentation agent, Fleet National Bank, as
co-documentation agent, and the banks parties thereto.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
The term “Financial Officer” without reference to a Person means a Financial
Officer of the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means as of any date, generally accepted accounting principles in the
United States of America then in effect in accordance with the terms of Section
1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

7



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, provided, that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved charged or received on the Indebtedness under
laws applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee or lease
interests, farm-outs, overriding royalty and royalty interests, net profit
interests, oil payments, production payment interests and similar mineral
interests, including any reserved or residual interest of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom and all products refined therefrom, including, without
limitation, kerosene, liquefied petroleum gas, refined lubricating oils, diesel
fuel, drip gasoline, natural gasoline, helium, sulfur and all other minerals.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid or in respect of the
deferred purchase price of property or services (excluding current trade
payables of gas marketing Subsidiaries and current accounts payable incurred in
the ordinary course of business), (d) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed
limited, however to the lesser of (1) the amount of its liability or (2) the
book

 

8



--------------------------------------------------------------------------------

value of such property, (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit or letters of guaranty, (h) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (i) the amount of
deferred revenue attributed to any forward sale of production for which such
Person has received payment in advance other than on ordinary trade terms, (j)
all Synthetic Lease Obligations of such Person, (k) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment, (l) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business and prepayments made by
purchasers of the Borrower’s Hydrocarbons no more than 90 days prior to delivery
thereof for credit support purposes, and (m) obligations in respect of
“ship-or-pay” and “take-or-pay” contracts. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means the Borrower’s corporate or senior implied rating for
borrowed money that is not guaranteed by any other Person except for a
Subsidiary Guarantor or subject to any other credit enhancement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, (a) the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, to the extent funds are available, as determined by the Administrative
Agent, nine or twelve months thereafter or such other periods as may be
requested by the Borrower, or (b) to the extent funds are available, as
determined by the Administrative Agent, the period commencing on the date of
such Borrowing and ending on a date less than one month thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest

 

9



--------------------------------------------------------------------------------

Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Investment” in any Person means any investment, whether by means of share
purchase, loan, advance, extension of credit, capital contribution or otherwise,
in or to such Person, the Guarantee of any Indebtedness of such Person, or the
subordination of any claim against such Person to other Indebtedness of such
Person.

 

“Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.02 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period; provided, with respect to an
Interest Period with a duration of less than one month, “LIBO Rate” means the
greater of (a) the foregoing with respect to a one month Interest Period, or (b)
the rate quoted by the Administrative Agent for such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $1,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at

 

10



--------------------------------------------------------------------------------

approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, or security interest in, on or of such asset, or any
other charge or encumbrance on any such asset to secure Indebtedness or
liabilities, but excluding any right to netting or setoff, (b) the interest of a
vendor under any conditional sale agreement or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” means this Agreement and the Subsidiary Guaranties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Subsidiary Guarantors to perform their obligations, taken as a whole, under this
Agreement and the other Loan Documents or (c) the rights of or benefits
available to the Lenders under this Agreement and the other Loan Documents.

 

“Material Indebtedness” means: (a) Indebtedness (other than the Loans and
Letters of Credit), or (b) obligations in respect of one or more Swap
Agreements; in each case under clauses (a) and (b), of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Maturity Date” means February 17, 2009.

 

“Mid-Investment Grade Date” means the first date on which the Borrower’s Index
Debt rating is BBB or better by S&P or Baa2 or better by Moody’s, unless one of
the two ratings is two or more categories lower than the other and the category
that is one above the lower rating is not BBB or Baa2 or better.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“New Funds Amount” has the meaning set forth in Section 2.02(d).

 

“Notice of Commitment Increase” has the meaning set forth in Section 2.02(b).

 

“Obligors” means the Borrower and the Subsidiary Guarantors, each an “Obligor”.

 

11



--------------------------------------------------------------------------------

“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; all pipelines,
gathering lines, compression facilities, tanks and processing plants; all
interests held in Oil and Gas Royalty Trusts/MLP’s whether presently existing or
hereafter created; all Hydrocarbons in and under and which may be produced,
saved, processed or attributable to the Hydrocarbon Interests, the lands covered
thereby and all Hydrocarbons in pipelines, gathering lines, tanks and processing
plants and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; all tenements,
hereditaments, appurtenances and properties in any way appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and all rights, titles,
interests and estates described or referred to above, including any and all real
property, now owned or hereafter acquired, used or held for use in connection
with the operating, working or development of any of such Hydrocarbon Interests
or property and including any and all surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing; all oil, gas and
mineral leasehold and fee interests, all overriding royalty interests, mineral
interests, royalty interests, net profits interests, net revenue interests, oil
payments, production payments, carried interests and any and all other interests
in Hydrocarbons; in each case whether now owned or hereafter acquired directly
or indirectly.

 

“Oil and Gas Royalty Trust/MLP” means a trust or master limited partnership that
is formed to hold net profits interests in Oil and Gas Properties, in the case
of a royalty trust, or Oil and Gas Properties in the case of a master limited
partnership, that:

 

(a) at all times, holds no assets other than (i) net profits interests in Oil
and Gas Properties in the case of a royalty trust or Oil and Gas Properties in
the case of a master limited partnership and (ii) cash and Cash Equivalents;

 

(b) at all times, conducts no business or activities other than (i) the holding
of the assets permitted by clause (a) above and the distribution of its
available funds as required by clause (c) below in the case of a royalty trust
or (ii) the businesses described in Section 5.09 in the case of a master limited
partnership;

 

(c) at all times, in the case of a royalty trust, distributes all funds (less
reasonable reserves, if any, for operating liabilities as determined by the
trustee) held by it to its unit holders on a pro rata basis no less frequently
than quarterly;

 

(d) at all times, in the case of a royalty trust, and while it is a Restricted
Subsidiary in the case of a master limited partnership, does not incur, nor
permit to exist, directly or indirectly, any Indebtedness other than
Indebtedness for which no Obligor is liable in an aggregate amount not to exceed
30% of the fair market value of assets contributed to such Oil and Gas Royalty
Trust/MLP;

 

(e) at all times, in the case of a royalty trust, is not permitted to sell its
net profits interests except (i) in immaterial amounts or when revenue from such
interests falls below $1.0

 

12



--------------------------------------------------------------------------------

million annually, and (ii) for cash equal to the fair market value thereof (as
determined in good faith by the trustee of such Oil and Gas Royalty Trust/MLP,
whose determination shall be conclusive);

 

(f) at all times, in the case of a royalty trust, is not permitted to issue
Equity Interests except in exchange for the conveyance to such royalty trust of
net profits interests in connection with its formation; and

 

(g) (i) in the case of a royalty trust, is governed by a trust agreement or that
requires the trustee to operate the royalty trust in compliance with the terms
of clauses (a) through (f) above and (ii) in the case of a master limited
partnership, is governed by a limited partnership agreement that requires the
general partner to operate the limited partnership in compliance with the terms
of clauses (a), (b) and (d) above.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes, assessments, or other governmental charges
or levies that are not yet due or are being contested in compliance with Section
5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, lessor’s
or landlord’s, vendor’s, workmen’s, operator’s and other like Liens, and Liens
on specific property securing reimbursement obligations with respect to bankers’
acceptances and commercial letters of credit, in each case, arising in the
ordinary course of business or incident to the processing of natural gas and the
exploration, development, operation, and maintenance of Hydrocarbons and related
facilities and assets and securing obligations that are not overdue by more than
90 days or are being contested in compliance with Section 5.04;

 

(c) pledges and deposits of cash and securities made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance, and
other social security laws or regulations;

 

(d) deposits of cash and securities to secure the payment or performance of
bids, tenders, trade contracts, leases, statutory or regulatory obligations,
surety and appeal bonds, performance and return of money bonds, government
contracts and leases, and other obligations of a like nature, in each case in
the ordinary course of business (excluding, in each case, obligations
constituting Indebtedness but including lessee or operator obligations under
statutes, governmental regulations, or instruments related to the ownership,
exploration and production of oil, natural gas and minerals on state, federal or
foreign lands or waters);

 

13



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) Liens constituting survey exceptions, encumbrances, easements or reservation
of, or rights to others for, rights-of-way, zoning or other restrictions as to
the use of real properties imposed by law or arising in the ordinary course of
business that do not secure any Indebtedness of and do not materially interfere
with the ordinary conduct of business of the Borrower or any Restricted
Subsidiary;

 

(g) Liens arising under oil and gas leases, division orders, operating
agreements, joint venture agreements, partnership agreements, farmout
agreements, carried working interest agreements, unitization and pooling
declaration and agreements, royalty agreements, overriding royalty agreements,
agreements for the sale, transportation or exchange of oil and natural gas, area
of mutual interest agreements and similar agreements relating to the exploration
or development of, or production from, Oil and Gas Properties incurred in the
ordinary course of business;

 

(h) any defects, irregularities, or deficiencies in title to easements,
rights-of-way, or other properties which do not in the aggregate have a Material
Adverse Effect;

 

(i) Liens on the stock or other ownership interest of or in any Unrestricted
Subsidiary, provided that there is no recourse to the Borrower or any Restricted
Subsidiary other than recourse to such stock or other ownership interest and
proceeds thereof;

 

(j) Liens arising pursuant to Section 9.343 of the Texas Uniform Commercial Code
or other similar statutory provisions of other states with respect to production
purchased from others;

 

(k) other Liens encumbering assets having a fair market value (determined at the
time such Lien is created) in an aggregate principal amount not to exceed
$25,000,000;

 

(l) Liens resulting from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing Indebtedness of the Borrower or any
Restricted Subsidiary;

 

(m) Liens existing on the Effective Date, provided that such Liens do not
encumber Oil and Gas Properties of the Borrower or any Restricted Subsidiary
unless such Liens are otherwise permitted by another clause of this definition;

 

(n) Liens on assets owned by Oil and Gas Royalty Trusts/MLPs to secure
Indebtedness permitted by clause (d) of the definition of “Oil and Gas Royalty
Trust/MLP”; and

 

(o) Liens in renewal or extension of any of the foregoing permitted Liens, so
long as limited to the property or assets encumbered.

 

14



--------------------------------------------------------------------------------

“Permitted Investments” means:

 

(a) Investments in Cash Equivalents;

 

(b) Investments in the Borrower or any Wholly-Owned Subsidiary;

 

(c) Investments in an aggregate amount not to exceed 5% of Consolidated Tangible
Net Worth as of the date of the making or incurrence of such Investment at any
one time outstanding;

 

(d) Investments in another Person, if as a result of such Investment such other
person (i) becomes a Wholly-Owned Subsidiary, or (ii) is merged or consolidated
with or into, or transfers or conveys all of substantially all of its assets to
the Borrower or a Wholly-Owned Subsidiary;

 

(e) entry into operating agreements, joint ventures, partnership agreements,
working interests, royalty interests, mineral leases, farm-out agreements,
transportation or exchange of oil and natural gas, unitization agreements,
pooling arrangements, area of mutual agreement agreements or other similar or
customary agreements, transactions, or arrangements, and associated Investments,
contributions of property, and expenditures pursuant thereto, in each case made
or entered into in the ordinary course of the oil and gas business;

 

(f) entry into Swap Agreements in the ordinary course of business and not for
speculative purposes;

 

(g) (i) Investments in Equity Interests of any Oil and Gas Royalty Trust/MLP in
the form of cash or contributions of Oil and Gas Properties owned as of the
Effective Date by the Borrower or any Restricted Subsidiary in an aggregate
amount not to exceed $500,000,000, (ii) Investments in the form of contributions
of Oil and Gas Properties acquired after the Effective Date by the Borrower or
any Restricted Subsidiary to any Oil and Gas Royalty Trust/MLP in exchange for
Equity Interests of such Oil and Gas Royalty Trust/MLP, and (iii) advances to
any Oil and Gas Royalty Trust/MLP for the payment of the general, administrative
and operational expenses of such Oil and Gas Royalty Trust/MLP;

 

(h) entry into joint venture agreements or partnership agreements in connection
with the ownership and operation of office and building real estate and related
assets, and contribution of assets to any such entity in an aggregate amount not
to exceed $50,000,000; and

 

(i) loans and advances to employees of the Borrower or any Restricted Subsidiary
in an amount not to exceed, at any time, an aggregate amount of $2,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were

 

15



--------------------------------------------------------------------------------

terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Reducing Percentage Lender” has the meaning set forth in Section 2.02(d).

 

“Reduction Amount” has the meaning set forth in Section 2.02(d).

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing greater than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

“Restricted Subsidiaries” means all Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.

 

“S&P” means Standard & Poor’s Rating Services (a division of McGraw-Hill, Inc.).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
economic interests

 

16



--------------------------------------------------------------------------------

are, as of such date, owned, controlled or held by the parent and one or more
subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower; provided, that an Oil and Gas
Royalty Trust/MLP that is a master limited partnership shall be a Subsidiary
only if the Borrower and its Restricted Subsidiaries own in excess of 50% of the
combined partnership interests (general and limited) of the master limited
partnership regardless of whether the general partner of such master limited
partnership is a Subsidiary or not.

 

“Subsidiary Guarantor” means any Restricted Subsidiary that is required to
execute and deliver a Subsidiary Guaranty.

 

“Subsidiary Guaranty” means a Subsidiary Guaranty substantially in the form of
Exhibit D executed by a Subsidiary.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Synthetic Lease Obligation” means, in respect of any Person, all obligations
under leases which are, or should have been, in accordance with GAAP, treated as
operating leases on the financial statements of the Person liable (whether
contingently or otherwise) for the payment of rent thereunder and which are or
were properly treated as indebtedness for borrowed money for purposes of U.S.
federal income taxes, if the lessee in respect thereof is obligated to either
purchase for an amount in excess of, or pay upon early termination an amount in
excess of, 80% of the residual value of the property subject to such operating
lease upon expiration or early termination of such lease and the amount of such
obligations shall be the amount determined in accordance with the Code.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Cap” means, as of any date of determination, the sum of Total Debt plus
Consolidated Tangible Net Worth of the Borrower and the Restricted Subsidiaries.

 

“Total Debt” means as of any date of determination, all Indebtedness (without
duplication) of the Borrower and the Restricted Subsidiaries on a consolidated
basis (including any Indebtedness proposed to be incurred on such date of
determination and excluding (i) all Indebtedness to be paid on such date of
determination with the proceeds thereof, (ii) any Indebtedness described in
clause (g) of the definition of Indebtedness herein to the extent the aggregate
amount of all such Indebtedness is $100,000,000 or less and (iii) any
Indebtedness of

 

17



--------------------------------------------------------------------------------

an Oil and Gas Royalty Trust/MLP that is attributable to a Restricted Subsidiary
of the Borrower solely because such Subsidiary is the general partner of such
Oil and Gas Royalty Trust/MLP).

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, and the
issuance of Letters of Credit hereunder and the guarantee by the Subsidiary
Guarantors of the obligations of the Borrower under this Agreement.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means:

 

(1) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by a Financial Officer of the Borrower in
the manner provided below; and

 

(2) any Subsidiary of an Unrestricted Subsidiary. A Financial Officer may
designate any Subsidiary of the Borrower (including any newly acquired or newly
formed Subsidiary of the Borrower and a Restricted Subsidiary but excluding any
Subsidiary Guarantor) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on any property of, the Borrower or any other Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated. A
Financial Officer may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, however, that (i) giving effect to such designation shall
not result in the occurrence and continuance of a Default and (ii) any
Indebtedness of such Subsidiary shall not be secured by Liens at the time of
such designation except for Liens permitted by Section 6.02. Any such
designation by a Financial Officer shall be evidenced to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the resolution
of a Financial Officer giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the foregoing
provisions.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Wholly-Owned Subsidiary” means (a) any Restricted Subsidiary of which all of
the outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or by the Borrower and one or
more of the Wholly-Owned Subsidiaries or (b) any Restricted Subsidiary that is
organized in a foreign jurisdiction and is required by the applicable laws and
regulations of such foreign jurisdiction to be partially owned by the government
of such foreign jurisdiction or individual or corporate citizens of such foreign
jurisdiction, provided that the Borrower, directly or indirectly, owns the
remaining Equity Interests in such Subsidiary and, by contract or otherwise,
controls the management and business of such Subsidiary and derives

 

18



--------------------------------------------------------------------------------

economic benefits of ownership of such Subsidiary to substantially the same
extent as if such Subsidiary were a Wholly-Owned Subsidiary.

 

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof, there shall occur any change in GAAP (including but not limited
to any Statement of Financial Accounting Standards) or in the application
thereof on the operation of any provision in this Agreement or any Loan
Document, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such provision is amended in accordance herewith.

 

ARTICLE II

THE CREDITS

 

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans in dollars to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (ii) the sum of the total Credit Exposures exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

 

19



--------------------------------------------------------------------------------

Section 2.02 Commitment Increase.

 

(a) Subject to the terms and conditions set forth herein, the Borrower shall
have the right, without the consent of the Lenders but with the prior approval
of the Administrative Agent (not to be unreasonably withheld or delayed), to
cause from time to time an increase in the Commitments of the Lenders (a
“Commitment Increase”) by adding to this Agreement one or more additional
financial institutions that is not already a Lender hereunder and that is
reasonably satisfactory to the Administrative Agent (each a “CI Lender”) or by
allowing one or more existing Lenders to increase their respective Commitments;
provided, however that (i) no Event of Default shall have occurred which is
continuing, (ii) no such Commitment Increase shall cause the Commitments under
this Agreement to exceed $1,000,000,000, (iii) no Lender’s Commitment shall be
increased without such Lender’s prior written consent and (iv) if, on the
effective date of such increase, any Loans have been funded, then the Borrower
shall be obligated to pay any breakage fees or costs in connection with the
reallocation of such outstanding Loans.

 

(b) Any Commitment Increase shall be requested by written notice from the
Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in the
form of Exhibit B attached hereto and shall be approved by the Administrative
Agent, such consent to not be unreasonably withheld. Each such Notice of
Commitment Increase shall specify (i) the proposed effective date of such
Commitment Increase, which date shall be no earlier than five (5) Business Days
after receipt by the Administrative Agent of such Notice of Commitment Increase,
(ii) the amount of the requested Commitment Increase (provided that after giving
effect to such requested Commitment Increase, the aggregate amount of the
Commitments does not exceed the amount set forth in subsection (a)(ii) above),
(iii) the identity of each CI Lender or Lender that has agreed in writing to
increase its Commitment hereunder, and (iv) the amount of the respective
Commitments of the then existing Lenders and the CI Lenders from and after the
Commitment Increase Effective Date (as defined below). The Administrative Agent
shall review each Notice of Commitment Increase and shall notify the Borrower
whether or not the Administrative Agent consents to the proposed Commitment
Increase. If the Administrative Agent consents to such Commitment Increase (such
consent not to be unreasonably withheld), the Administrative Agent shall execute
a counterpart of the Notice of Commitment Increase and such Commitment Increase
shall be effective on the proposed effective date set forth in the Notice of
Commitment Increase (if the Administrative Agent consented to such Commitment
Increase prior to such proposed date) or on another date agreed to by the
Administrative Agent and the Borrower (such date referred to as the “Commitment
Increase Effective Date”).

 

(c) On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (i) each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such CI
Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Lender its Reduction Amount, which amount, for each such
Reducing Percentage Lender, shall constitute a prepayment by the Borrower
pursuant to Section 2.11, ratably in accordance with the respective principal
amounts thereof, of the principal amounts of all then outstanding Loans of such
Reducing Percentage Lender, and (iii) the Borrower shall be

 

20



--------------------------------------------------------------------------------

responsible to pay to each Lender any breakage fees or costs in connection with
the reallocation of any outstanding Loans.

 

(d) For purposes of this Section 2.02 and Exhibit B, the following defined terms
shall have the following meanings: (i) “New Funds Amount” means the amount equal
to the product of a Lender’s increased Commitment or a CI Lender’s Commitment
(as applicable) represented as a percentage of the aggregate Commitments after
giving effect to the Commitment Increase, times the aggregate principal amount
of the outstanding Loans immediately prior to giving effect to the Commitment
Increase, if any, as of a Commitment Increase Effective Date (without regard to
any increase in the aggregate principal amount of Loans as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (ii) “Reducing Percentage Lender” means
each then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose relative percentage of the Commitments shall be
reduced after giving effect to such Commitment Increase; and (iii) “Reduction
Amount” means the amount by which a Reducing Percentage Lender’s outstanding
Loans decrease as of a Commitment Increase Effective Date (without regard to the
effect of any borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase).

 

(e) Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Administrative Agent shall
record in the register each then CI Lender’s information as provided in the
Notice of Commitment Increase and pursuant to an Administrative Questionnaire
satisfactory to the Administrative Agent that shall be executed and delivered by
each CI Lender to the Administrative Agent on or before the Commitment Increase
Effective Date, (ii) Schedule 2.01 hereof shall be amended and restated to set
forth all Lenders (including any CI Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which shall be set forth in
Annex I to the applicable Notice of Commitment Increase) and the Administrative
Agent shall distribute to each Lender (including each CI Lender) a copy of such
amended and restated Schedule 2.01, and (iii) each CI Lender identified on the
Notice of Commitment Increase for such Commitment Increase shall be a “Lender”
for all purposes under this Agreement.

 

Section 2.03 Loans and Borrowings.

 

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option (but subject to Section 2.19) may make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

21



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 12 Eurodollar
Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

Section 2.04 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent (who shall promptly notify the Lenders) of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, on the same Business Day of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit F and signed by
the Borrower or otherwise in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.05 [Reserved].

 

22



--------------------------------------------------------------------------------

Section 2.06 Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of standby Letters of Credit, in dollars and in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Condition. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided that no provision in such
application shall be deemed effective to the extent such provision contains,
provides for, or requires, representations, warranties, covenants, security
interests, Liens, indemnities, reimbursements of costs or expenses, events of
defaults, remedies, or standards of care or to the extent such provision
conflicts or is inconsistent with this Agreement. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, the total Credit Exposures shall not exceed the total
Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

(d) Participation. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) below, or of

 

23



--------------------------------------------------------------------------------

any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.04 that such payment be financed with an ABR Borrowing in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Borrowing. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as its interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Loans as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or (iii) any other event or circumstance whatsoever
(other than failure to comply with the terms of such Letter of Credit), whether
or not similar to any of the foregoing, that might, but for the provisions of
this

 

24



--------------------------------------------------------------------------------

Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e)
above, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders

 

25



--------------------------------------------------------------------------------

of any such replacement of the Issuing Bank. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of the Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, then on the Business Day that the Borrower receives notice from the
Administrative Agent (at the direction of Required Lenders) or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall be come immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account (which
shall be invested in obligations of, obligations guaranteed by, or obligations
backed by the full faith and credit of, the United States of America,
certificates of deposit of Administrative Agent or commercial paper having the
highest rating from S&P or Moody’s, in each case maturing in less than 180
days). Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement.

 

Section 2.07 Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 pm, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent and designated by the Borrower in the

 

26



--------------------------------------------------------------------------------

applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the applicable Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.08 Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.04 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request substantially in the
form of Exhibit G or otherwise in a form approved by the Administrative Agent
and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions

 

27



--------------------------------------------------------------------------------

thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.09 Termination and Reduction of Commitments.

 

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

 

(b) The Borrower may at any time terminate, or from time to time, reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Credit Exposure would exceed the Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments

 

28



--------------------------------------------------------------------------------

 

delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Applicable Percentage.

 

Section 2.10 Repayment of Loans; Evidence of Debt.

 

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and substantially in
the form attached hereto as Exhibit E. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.11 Prepayment of Loans.

 

(a) Subject to any breakage funding costs payable pursuant to Section 2.16, the
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part without premium or penalty, provided that each
prepayment is in an amount that is an integral multiple of $1,000,000 and not
less than $1,000,000, or if such amount is lesser, the

 

29



--------------------------------------------------------------------------------

 

outstanding amount of the Borrowing, and made subject to prior notice in
accordance with paragraph (b) of this Section.

 

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, one
Business Day before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

 

Section 2.12 Fees.

 

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Margin for
commitment fees on the daily amount of the unused Commitment of such Lender
during the period from and including the date hereof to but excluding the date
on which such Commitment terminates. Accrued Commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on March 31, 2004.
All Commitment fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on
March 31, 2004. All participation fees and fronting fees shall be

 

30



--------------------------------------------------------------------------------

 

computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

Section 2.13 Interest.

 

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin, but not to exceed the Highest Lawful Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin, but not to exceed the Highest Lawful Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section, but not to
exceed the Highest Lawful Rate.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent
and such determination shall be conclusive absent manifest error.

 

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

31



--------------------------------------------------------------------------------

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 2.15 Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein (excluding, in each case,
Taxes, as to which Section 2.17 shall govern) and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time

 

32



--------------------------------------------------------------------------------

the Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay to the Administrative
Agent for the account of such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section in reasonable detail shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay to the Administrative Agent for the account of such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereto.

 

33



--------------------------------------------------------------------------------

Section 2.17 Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender, or the Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender, and the
Issuing Bank within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender, or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability in reasonable detail shall be delivered to the Borrower by
a Lender or the Issuing Bank, or by the Administrative Agent on its own behalf
or on behalf of a Lender or the Issuing Bank and shall be conclusive absent
manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

(f) Upon the Borrower’s written request, the Administrative Agent and each
Lender shall use reasonable efforts to make any filings necessary to obtain any
refund, deduction or credit of any Taxes or Other Taxes as to which the Borrower
has indemnified it or with respect to which the Borrower has paid additional
amounts pursuant to this Section 2.17. If the Administrative Agent or a Lender
determines that it has received a refund of any Taxes or Other

 

34



--------------------------------------------------------------------------------

 

Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.17 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all reasonable out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person or to
attempt to take any position to obtain a refund, deduction, or credit, which
attempt would be inconsistent with any reporting position otherwise taken by the
Administrative Agent or such Lender on its applicable tax returns.

 

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
such offices as it may designate from time to time, except payments to be made
directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or

 

35



--------------------------------------------------------------------------------

 

participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

Section 2.19 Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to

 

36



--------------------------------------------------------------------------------

 

assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) If any Lender or its Participant requests compensation under Section 2.15,
or if the Borrower is required to pay any additional amount to any Lender, its
Participant or any Governmental Authority for the account of any Lender or its
Participant pursuant to Section 2.17, or if any Lender defaults in its
obligation to fund Loans hereunder, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be a Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank) which consent shall not unreasonably be withheld,
(ii) such Lender or its Participant shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender, its Participant or otherwise, the circumstances entitling the Borrower
to require such assignment and delegation cease to apply.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01 Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

Section 3.02 Authorization; Enforceability. The Transactions are within each
Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and all
Subsidiary Guaranties have been duly executed and delivered by the Obligor,
which is a party thereto, and constitute a legal, valid and binding obligation
of such Obligor, enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’

 

37



--------------------------------------------------------------------------------

rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

Section 3.03 Governmental Approvals; No Conflicts. The Transactions do not (a)
violate the charter, by-laws or other organizational documents of the Borrower
or any of its Restricted Subsidiaries, (b) require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (c)
violate any applicable law or regulation or any order of any Governmental
Authority, (d) violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Restricted Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by the Borrower or any of its Restricted Subsidiaries, and (e) result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Restricted Subsidiaries. Neither the Borrower nor any Restricted Subsidiary
is in default and no event exists which with the giving of notice or lapse of
time would constitute a default under any agreement evidencing or in respect of
any of its Material Indebtedness.

 

Section 3.04 Financial Condition; No Material Adverse Change.

 

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders’ equity and cash flows (i)
as of and for the fiscal year ended December 31, 2002, reported on by KPMG, LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2003, certified by its
Financial Officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

 

(b) Since December 31, 2002, through and including the Effective Date, there has
been no change which could reasonably be expected to have a Material Adverse
Effect.

 

Section 3.05 Properties; Intellectual Property. Each of the Borrower and its
Restricted Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property material to its business, except for (a) Liens
permitted by Section 6.02 and (b) any failure, defect or other matter that could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and such
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. Each of the
Borrower and its Restricted Subsidiaries own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and

 

38



--------------------------------------------------------------------------------

production of Hydrocarbons, with such exceptions as could not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.06 Litigation and Environmental Matters.

 

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or, as of the
Effective Date, that involve this Agreement or the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

Section 3.07 Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

Section 3.08 Investment and Holding Company Status. Neither the Borrower nor any
of its Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

Section 3.09 Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves
including, Taxes that are being contested in good faith by appropriate
proceedings or (b) to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

 

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower and each ERISA Affiliate has
fulfilled its obligations under the minimum funding

 

39



--------------------------------------------------------------------------------

standards of ERISA and the Code with respect to each Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan. Neither the Borrower nor any ERISA Affiliate
has (a) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (b) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan that has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Code, or (c) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA that are not past due.

 

Section 3.11 Disclosure. The information furnished by or on behalf of the
Borrower to the Administrative Agent, either of the Co-Arrangers or any Lender
in connection with the negotiation of this Agreement or any Loan Document or
delivered hereunder (as modified or supplemented by other information so
furnished), is complete and correct in all material respects and does not or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements are made; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

Section 3.12 Absence of Undisclosed Debt. Neither the Borrower nor any of its
Restricted Subsidiaries has any material Indebtedness or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as reflected in the financial
statements referred to in Section 3.04 or most recently delivered pursuant to
Section 5.01.

 

ARTICLE IV

CONDITIONS

 

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion or
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of counsel for the Borrower, covering those matters described on
Exhibit C. The Borrower hereby requests its counsel to deliver such opinion.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the

 

40



--------------------------------------------------------------------------------

organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a), (b) and (c) of Section 4.02.

 

(e) The Administrative Agent, Lenders and Co-Arrangers shall contemporaneously
receive all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

 

(f) The Administrative Agent shall have received a list of the Material
Indebtedness certified by a Financial Officer as true and complete.

 

(g) The Administrative Agent shall have received evidence satisfactory to it
that the Borrower is terminating the commitments under, and repaying in full,
the Existing Credit Agreement contemporaneously with the initial Loans under
this Agreement. The Administrative Agent shall have received evidence
satisfactory to it that all Liens associated with the Existing Credit Agreement
have been released or terminated contemporaneously with the making of such
payments and that arrangements satisfactory to the Administrative Agent has been
made for recording and filing of such releases.

 

(h) The Borrower’s Index Debt rating shall be BBB- or better by S&P or Baa3 or
better by Moody’s.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on March 31, 2004 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

 

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a) The representations and warranties of the Borrower set forth in this
Agreement and of the Subsidiary Guarantors set forth in the Subsidiary
Guaranties shall be true and correct on and as of the date of such Borrowing or
the date of the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

41



--------------------------------------------------------------------------------

(c) Prior to the Mid-Investment Grade Date, there has been no change since
December 31, 2002 that has resulted in a Material Adverse Effect which is
continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and, prior to the Mid-Investment Grade Date, (c) of this Section.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, in any event within 90 days after the end of each
fiscal year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b) as soon as available, in any event within 60 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year prepared on a
basis consistent with that used on Form 10Q as required by the Securities and
Exchange Commission, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) or (b) of this Section 5.01, to the extent required under
applicable law, a copy of the certification signed by the principal executive
officer and the principal financial officer of the Borrower (each, a “Certifying
Officer”) as required by Rule 13A-14 under the Securities Exchange Act of 1934
and a copy of the internal controls disclosure statement by such Certifying
Officers as required by Rule 13A-15 under the Securities Exchange Act of 1934
and Final Rules

 

42



--------------------------------------------------------------------------------

Release No. 33-8238 of the United States Securities and Exchange Commission,
each as included in the Borrower’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, for the applicable fiscal period;

 

(d) concurrently with any delivery of financial statements under subsections (a)
or (b) of this Section 5.01, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.04;

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
stockholders generally, as the case may be;

 

(f) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect if adversely determined;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew

 

43



--------------------------------------------------------------------------------

and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business
except for any failure to maintain, preserve or qualify that could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit (i) any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or (ii) a termination of such
existence, good standing, rights licenses, permits, privileges and franchises of
any Restricted Subsidiary if Borrower determines in good faith that such
termination is in the best interest of Borrower and could not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.

 

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except for any failure that could reasonably be
expected to result in a Material Adverse Effect and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

 

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used to repay outstanding bank debt and related fees and expenses and
for general corporate purposes. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

 

Section 5.09 Operations. Borrower will, and will cause each Restricted
Subsidiary to, maintain as its primary business the exploration, production and
development of oil, natural gas and other liquid and gaseous Hydrocarbons and
the gathering, processing, transmission and

 

44



--------------------------------------------------------------------------------

marketing of Hydrocarbons and activities related or ancillary thereto, including
the ownership and development of real estate and buildings for use by the
Borrower or any Restricted Subsidiary in its oil and gas business.

 

Section 5.10 Additional Subsidiary Guarantors. The Borrower will cause any
Restricted Subsidiary that incurs, Guarantees or otherwise becomes liable in
respect of any Indebtedness (other than Indebtedness incurred by an Oil and Gas
Royalty Trust/MLP permitted by clause (d) of the definition of “Oil and Gas
Royalty Trust/MLP”) to concurrently therewith execute and deliver a Subsidiary
Guaranty to the Administrative Agent together with the items in Sections 4.01(b)
and (c) as to such Subsidiary and its Subsidiary Guaranty.

 

ARTICLE VI

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist (collectively
“incur”) any Indebtedness if the Borrower would be in breach of any covenant set
forth in Section 6.04 as a result of such incurrence.

 

Section 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any accounts
receivable or rights in respect of any thereof, except:

 

(a) Permitted Encumbrances and Liens listed on Schedule 6.02;

 

(b) any Lien on any property or asset existing prior to the acquisition thereof
by the Borrower or any Subsidiary or on any property or asset of any Person that
becomes a Subsidiary after the date hereof existing prior to the time such
Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Restricted Subsidiary,
and (iii) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Subsidiary, as the
case may be and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(c) Liens created in connection with the purchase, acquisition, development,
construction or improvement by the Borrower or any Restricted Subsidiary of
fixed or capital assets; provided that (i) such Liens secure Indebtedness
permitted by Section 6.01 and all Indebtedness secured by Liens permitted by
this Section 6.02(c) and Section 6.02(f) does not exceed $100,000,000 in the
aggregate outstanding at any time, (ii) such Liens and the Indebtedness secured
thereby are incurred prior to or within 90 days after such purchase or

 

45



--------------------------------------------------------------------------------

acquisition or the completion of such development, construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
purchasing, acquiring, developing, constructing or improving such fixed or
capital assets, and (iv) such Liens shall not apply to any property or assets of
the Borrower or any Restricted Subsidiary other than such fixed or capital
assets so purchased, acquired, developed, constructed or improved and other
fixed or capital assets that are developed or improved thereby or otherwise
reasonably related thereto (in the good faith determination of the Borrower) and
working capital assets related thereto (including but not limited to revenue
from, and insurance, condemnation, sale and other proceeds of, any such fixed or
capital assets); and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(d) Liens securing obligations owing under this Agreement;

 

(e) Liens on cash and Cash Equivalents to secure obligations in respect of any
Swap Agreement entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of its business, provided that the amount of cash and Cash
Equivalents does not exceed $100,000,000 in the aggregate at any time; and

 

(f) Liens securing Synthetic Lease Obligations, provided that the aggregate
principal amount of such obligations and the amount of Indebtedness outstanding
and secured under Section 6.02(c) shall not exceed $100,000,000.

 

Section 6.03 Fundamental Changes.

 

(a) The Borrower will not, and will not permit any Subsidiary Guarantors to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) any Subsidiary Guarantors may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Person may merge into any Subsidiary Guarantors in a
transaction in which the surviving entity is a Wholly-Owned Subsidiary and a
Subsidiary Guarantor, (iii) any Person may merge into the Borrower in a
transaction in which the surviving entity is the Borrower and (iv) any
Subsidiary Guarantors may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.

 

(b) The Borrower will not sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of the Subsidiary Guarantors
(in each case, whether now owned or hereafter acquired) other than to another
Subsidiary Guarantor.

 

Section 6.04 Financial Covenant. The Borrower shall not permit, at any time, the
ratio of Total Debt to Total Cap to be greater than 0.60 to 1.0.

 

Section 6.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, make or hold any Investment in
any Person; provided that the Borrower and its Restricted Subsidiaries may make
Permitted Investments.

 

46



--------------------------------------------------------------------------------

Section 6.06 Swap Agreements. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary (either directly or indirectly through its ownership of
Equity Interests in Oil and Gas Royalty Trust/MLPs) has actual or projected
exposure (other than those in respect of Equity Interests of the Borrower or any
of its Subsidiaries), (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary and (c) other Swap Agreements permitted under the risk management
policies approved by the Borrower’s Board of Directors from time to time and not
subjecting the Borrower and its Restricted Subsidiaries to material speculative
risks.

 

Section 6.07 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on fair
and reasonable terms and conditions not less favorable to the Borrower or such
Restricted Subsidiary than could be obtained on an arm’s length basis from
unrelated third parties, and (b) transactions between or among the Borrower and
its Wholly-Owned Subsidiaries not involving any other Affiliate.

 

Section 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition) and
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder.

 

ARTICLE VII

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, and such failure shall continue unremedied
for a period of one Business Day;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this

 

47



--------------------------------------------------------------------------------

Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary Guarantor in or in connection with this Agreement,
any Subsidiary Guaranty or any amendment or modification hereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
Subsidiary Guaranty or any amendment or modification hereof or thereof or any
waiver hereof or thereof, shall prove to have been incorrect when made or deemed
made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence), or Section 5.08 or in ARTICLE VI;

 

(e) the Borrower or any Subsidiary Guarantor shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any
Subsidiary Guaranty (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of thirty
days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);

 

(f) (i) the Borrower or any Restricted Subsidiary shall fail to make any payment
of principal or interest in respect of any Material Indebtedness (other than in
respect of any Swap Agreement) when and as the same shall become due and payable
and such failure continues beyond any applicable grace period provided therefor;
or (ii) any event or condition occurs that results in any Material Indebtedness
(other than in respect of any Swap Agreement) becoming due prior to its
scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness (other than in respect of any Swap Agreement) or any
trustee or agent on its or their behalf to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, provided that this clause (ii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness to the
extent such Indebtedness is paid when due;

 

(g) any event or condition occurs of the type customarily included as an event
of default under International Swap Dealers Association master agreements (with
respect to which the Borrower or any Restricted Subsidiary is the defaulting
party) that enables or permits the holder or holders of any Material
Indebtedness under a Swap Agreement to declare an early termination date or
otherwise cause such Material Indebtedness to become due prior to its scheduled
maturity and such event or condition continues beyond any applicable period of
grace provided therefor, except where such event or condition is being contested
in good faith;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official

 

48



--------------------------------------------------------------------------------

for the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any material domestic assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

 

(m) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to an Obligor
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, with the
consent of the Required Lenders, or shall, at the request of the Required
Lenders, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to an Obligor described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

49



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

Section 8.01 Administrative Agent. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the

 

50



--------------------------------------------------------------------------------

Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower or be removed for cause
by the Required Lenders. Upon any such resignation or removal, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation or is removed, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Section 8.02 The Co-Arrangers, Joint Bookrunners, Co-Syndication Agents and
Co-Documentation Agents. The Co-Arrangers, Joint Bookrunners, Co-Syndication
Agents and Co-Documentation Agents shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their capacity as Lenders (or
Issuing Bank, if applicable) hereunder.

 

51



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

 

Section 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

(a) if to the Borrower, to 810 Houston Street, Fort Worth, Texas 76102,
Attention of John O’Rear (Facsimile No. (817) 885-1811);

 

(b) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas, 77002, Attention
of Ms. Janene English (Facsimile No. (713) 427-6307), with a copy to JPMorgan
Chase Bank, 600 Travis Street, 20th Floor, Houston, Texas 77002, Attention of
Mr. Peter Licalzi (Facsimile No. (713) 216-4117);

 

(c) if to the Issuing Bank, to it at the address set forth in paragraph (b)
above; and

 

(d) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

(e) Notices and communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto, or, in the case
of any Lender, to the Administrative Agent and the Borrower. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

Section 9.02 Waivers; Amendments.

 

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or

 

52



--------------------------------------------------------------------------------

consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b) Neither this Agreement, any provision hereof, nor any provisions of the
Subsidiary Guaranties may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase or extend
the Commitment of any Lender without the written consent of such Lender, (ii)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.09 or Section 2.18(b) or (c) in a manner that would alter the
pro rata treatment of Lenders or pro rata sharing of payments required thereby,
without the written consent of each Lender, or (v) release any Subsidiary
Guarantor from its obligations under this Agreement or its Subsidiary Guarantee
unless the Borrower and its Subsidiaries no longer own any of the Equity
Interests of such Subsidiary Guarantor, or (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
any Agent or the Issuing Bank hereunder without the prior written consent of
such Agent or the Issuing Bank, as the case may be.

 

Section 9.03 Expenses; Indemnity; Damage Waiver.

 

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and the Co-Arranger and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the Subsidiary
Guaranties or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the Subsidiary Guaranties, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket

 

53



--------------------------------------------------------------------------------

expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK,
EACH LENDER AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (ii) ANY LOAN
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL
BY THE ISSUING BANK TO HONOR OR DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (iii) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (iv) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES INCLUDING THE ORDINARY NEGLIGENCE OF
SUCH INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE,
BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the

 

54



--------------------------------------------------------------------------------

unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor.

 

Section 9.04 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliates of the Issuing Bank that issue any
Letters of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliates of
the Issuing Bank that issue any Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

 

(B) the Administrative Agent and the Issuing Bank, provided that no consent of
the Administrative Agent shall be required for an assignment of any Commitment
to an assignee that is a Lender with a Commitment immediately prior to giving
effect to such assignment, an Affiliate of such a Lender or an Approved Fund.

 

(ii) Assignments shall be subject to the following additional conditions:

 

55



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, such consent not to be
unreasonably withheld, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and comply with the
requirements of Section 2.17(e).

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the

 

56



--------------------------------------------------------------------------------

Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Bank, and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

57



--------------------------------------------------------------------------------

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

58



--------------------------------------------------------------------------------

Section 9.08 Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY
TO THIS AGREEMENT.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA
SITUATED IN TARRANT COUNTY OR HARRIS COUNTY OF THE STATE OF TEXAS, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 9.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 9.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

Section 9.09 WAIVER OF JURY TRIAL. EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT
RELATED TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY

 

59



--------------------------------------------------------------------------------

HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.09.

 

Section 9.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.11 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants and
legal counsel (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or any self-regulatory body claiming to have
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process or authority, (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, or (iii) to its legal, tax and accounting advisors, provided that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and shall agree in writing to maintain the
confidentiality thereof or, in the case of its legal, tax and accounting
advisors, instructed to keep such Information confidential, (g) with the consent
of the Borrower or (h) to the extent such Information becomes publicly available
other than as a result of a breach of this Section. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower.

 

Section 9.12 Interest Rate Limitation. It is the intention of the parties hereto
that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in the Agreement or the Subsidiary Guaranties, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under the Agreement or the Subsidiary Guaranties shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full, refunded by such Lender to the Borrower); and (ii) in the event
of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Lender may never include more
than the maximum amount allowed by such applicable law, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
by such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender

 

60



--------------------------------------------------------------------------------

on the principal amount of the Indebtedness (or, to the extent that the
principal amount of the Indebtedness shall have been or would thereby be paid in
full, refunded by such Lender to the Borrower). All sums paid or agreed to be
paid to any Lender for the use, forbearance or detention of sums due hereunder
shall, to the extent permitted by law applicable to such Lender, be amortized,
prorated, allocated and spread throughout the stated term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 9.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 9.12. To the extent that Chapter 303 of the Texas Finance
Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

 

Section 9.13 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Obligor against
any of and all the obligations of any Obligor now or hereafter existing under
this Agreement or any Loan Document held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or any Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 9.14 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

61



--------------------------------------------------------------------------------

Section 9.15 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

[SIGNATURE PAGES BEGIN NEXT PAGE]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Borrower:       XTO ENERGY INC.             By:   /S/    JOHN M. O’REAR        
               

--------------------------------------------------------------------------------

           

Name:

  John M. O’Rear            

Title:

  Vice President & Treasurer Administrative Agent & Lender:       JPMORGAN CHASE
BANK             By:   /S/    ROBERT C. MERTENSOTTO                        

--------------------------------------------------------------------------------

           

Name:

  Robert C. Mertensotto            

Title:

  Managing Director Co-Syndication Agent & Lender:       BANK OF AMERICA, N.A.  
          By:   /S/    RICHARD L. STEIN                        

--------------------------------------------------------------------------------

           

Name:

  Richard L. Stein            

Title:

  Principal Co-Syndication Agent & Lender:       BNP PARIBAS             By:  
/S/    DAVID DODD                        

--------------------------------------------------------------------------------

           

Name:

  David Dodd            

Title:

  Director             By:   /S/    BETSY JOCHER                        

--------------------------------------------------------------------------------

           

Name:

  Betsy Jocher            

Title:

  Vice President

 

Signature Page 1

[Credit Agreement]



--------------------------------------------------------------------------------

Co-Syndication Agent & Lender:       CREDIT LYONNAIS NEW YORK BRANCH            
By:   /S/    OLIVIER AUDEMARD                        

--------------------------------------------------------------------------------

           

Name:

  Olivier Audemard            

Title:

  Senior Vice President Co-Syndication Agent & Lender:       WACHOVIA BANK,
NATIONAL ASSOCIATION             By:   /S/    DAVID HUMPHREYS                  
     

--------------------------------------------------------------------------------

           

Name:

  David Humphreys            

Title:

  Director Co-Documentation Agent & Lender:       BANK ONE, NA             By:  
/S/    J. SCOTT FOWLER                        

--------------------------------------------------------------------------------

           

Name:

  J. Scott Fowler            

Title:

  Director, Capital Markets Co-Documentation Agent & Lender:       HARRIS
NESBITT FINANCING, INC.             By:   /S/    JAMES B. WHITMORE              
         

--------------------------------------------------------------------------------

           

Name:

  James B. Whitmore            

Title:

  Managing Director

 

Signature Page 2

[Credit Agreement]



--------------------------------------------------------------------------------

Lender:       ABN AMRO BANK NV             By:   /S/    JOHN REED              
         

--------------------------------------------------------------------------------

           

Name:

  John Reed            

Title:

  Vice President             By:   /S/    C. DAVID ALLMAN                      
 

--------------------------------------------------------------------------------

           

Name:

  C. David Allman            

Title:

  Vice President Lender:       THE BANK OF NEW YORK             By:  
/S/    CRAIG ANDERSON                        

--------------------------------------------------------------------------------

           

Name:

  Craig Anderson            

Title:

  Vice President Lender:       CITIBANK, N.A.             By:   /S/    JORONNE
JETER                        

--------------------------------------------------------------------------------

           

Name:

  Joronne Jeter            

Title:

  Director Lender:       FORTIS CAPITAL CORP.             By:   /S/    DEIRDRE
SANBORN                        

--------------------------------------------------------------------------------

           

Name:

  Deirdre Sanborn            

Title:

  Vice President             By:   /S/    DARRELL W. HOLLEY                    
   

--------------------------------------------------------------------------------

           

Name:

  Darrell W. Holley            

Title:

  Managing Director

 

Signature Page 3

[Credit Agreement]



--------------------------------------------------------------------------------

Lender:       SUNTRUST BANK             By:   /S/    JAMES M. WARREN            
           

--------------------------------------------------------------------------------

           

Name:

  James M. Warren            

Title:

  Director Lender:       WELLS FARGO BANK, N.A.             By:   /S/    CHARLES
D. KIRKHAM                        

--------------------------------------------------------------------------------

           

Name:

  Charles D. Kirkham            

Title:

  Vice President Lender:       THE BANK OF TOKYO-MITSUBISHI, LTD., HOUSTON
AGENCY             By:   /S/    JOHN W. MCGHEE                        

--------------------------------------------------------------------------------

           

Name:

  John W. McGhee            

Title:

  Vice President and Manager Lender:       UFJ BANK LIMITED             By:  
/S/    CLYDE L. REDFORD                        

--------------------------------------------------------------------------------

           

Name:

  Clyde L. Redford            

Title:

  Senior Vice President Lender:       U.S. BANK NATIONAL ASSOCIATION            
By:   /S/    MARK E. THOMPSON                        

--------------------------------------------------------------------------------

           

Name:

  Mark E. Thompson            

Title:

  Vice President

 

Signature Page 4

[Credit Agreement]



--------------------------------------------------------------------------------

Lender:       WASHINGTON MUTUAL BANK, FA             By:   /S/    RUSSELL
OTTS                        

--------------------------------------------------------------------------------

           

Name:

  Russell Otts            

Title:

  Vice President Lender:       COMERICA BANK             By:   /S/    MICHELE L.
JONES                        

--------------------------------------------------------------------------------

           

Name:

  Michele L. Jones            

Title:

  Vice President–Texas Division Lender:       UBS LOAN FINANCE LLC            
By:   /S/    THOMAS R. SALZANO                        

--------------------------------------------------------------------------------

           

Name:

  Thomas R. Salzano            

Title:

 

Director

Banking Products Services, US

            By:   /S/    WILFRED V. SAINT                         

--------------------------------------------------------------------------------

           

Name:

  Wilfred V. Saint            

Title:

 

Associate Director

Banking Products Services, US

 

Signature Page 5

[Credit Agreement]



--------------------------------------------------------------------------------

Lender:       NATEXIS BANQUES POPULAIRES             By:   /S/    DONOVAN C.
BROUSSARD                        

--------------------------------------------------------------------------------

           

Name:

  Donovan C. Broussard            

Title:

  Vice President and Manager             By:   /S/    DANIEL PAYER              
         

--------------------------------------------------------------------------------

           

Name:

  Daniel Payer            

Title:

  Vice President

 

Signature Page 6

[Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

   Amount of
Commitment


--------------------------------------------------------------------------------

   Applicable
Percentage


--------------------------------------------------------------------------------

 

JPMorgan Chase Bank

   $ 55,000,000    6.875 %

Bank of America, N.A.

     55,000,000    6.875 %

BNP Paribas

     53,000,000    6.625 %

Credit Lyonnais

     53,000,000    6.625 %

Wachovia Bank, National Association

     53,000,000    6.625 %

Bank One, NA

     53,000,000    6.625 %

Harris Nesbitt Financing, Inc.

     53,000,000    6.625 %

ABN Amro Bank NV

     40,000,000    5.0 %

The Bank of New York

     40,000,000    5.0 %

Citibank, N.A.

     40,000,000    5.0 %

Fortis Capital Corp.

     40,000,000    5.0 %

SunTrust Bank

     40,000,000    5.0 %

Wells Fargo Bank, N.A.

     40,000,000    5.0 %

The Bank of Tokyo-Mitsubishi, Ltd., Houston Agency

     30,000,000    3.75 %

UFJ Bank Limited

     30,000,000    3.75 %

U.S. Bank National Association

     30,000,000    3.75 %

Washington Mutual Bank, FA

     30,000,000    3.75 %

Comerica Bank

     25,000,000    3.125 %

UBS Loan Finance LLC

     25,000,000    3.125 %

Natexis Banques Populaires

     15,000,000    1.875 %

TOTAL:

   $ 800,000,000    100.00 %

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

 

Litigation

 

On October 17, 1997, an action, styled United States of America ex rel. Grynberg
v. Cross Timbers Oil Company, et al., was filed in the U. S. District Court for
the Western District of Oklahoma against us and certain of our subsidiaries by
Jack J. Grynberg on behalf of the United States under the qui tam provisions of
the False Claims Act. The plaintiff alleges that we underpaid royalties on gas
produced from federal leases and lands owned by Native Americans in amounts in
excess of 20% during at least the past 10 years as a result of mismeasuring the
volume of gas and incorrectly analyzing its heating content. The plaintiff also
alleges that we have failed to pay the fair market value of the carbon dioxide
produced. The plaintiff seeks to recover the amount of royalties not paid,
together with treble damages, a civil penalty of $5,000 to $10,000 for each
violation and attorney fees and expenses. The plaintiff also seeks an order for
us to cease the allegedly improper measuring practices. After its review, the
Department of Justice decided in April 1999 not to intervene and asked the court
to unseal the case. The court unsealed the case in May 1999. A multi-district
litigation panel ordered that the lawsuits against us and other companies filed
by Grynberg be transferred and consolidated to the federal district court in
Wyoming. We believe that the allegations of this lawsuit are without merit and
intend to vigorously defend the action. Any potential liability from this claim
cannot currently be reasonably estimated, and no provision has been accrued in
our financial statements.

 

In June 2001, we were served with a lawsuit styled Price, et al. v. Gas
Pipelines, et al. (formerly Quinque case). The action was filed in the District
Court of Stevens County, Kansas, against us and one of our subsidiaries, along
with over 200 natural gas transmission companies, producers, gatherers and
processors of natural gas. Plaintiffs seek to represent a class of plaintiffs
consisting of all similarly situated gas working interest owners, overriding
royalty owners and royalty owners either from whom the defendants had purchased
natural gas or who received economic benefit from the sale of such gas since
January 1, 1974. The allegations in the case are similar to those in the
Grynberg case; however, the Price case broadens the claims to cover all oil and
gas leases (other than the Federal and Native American leases that are the
subject of the Grynberg case). The complaint alleges that the defendants have
mismeasured both the volume and heating content of natural gas delivered into
their pipelines resulting in underpayments to the plaintiffs. Plaintiffs assert
a breach of contract claim, negligent or intentional misrepresentation, civil
conspiracy, common carrier liability, conversion, violation of a variety of
Kansas statutes and other common law causes of action. The amount of damages was
not specified in the complaint. In February 2002, we, along with one of our
subsidiaries, were dismissed from the suit and another subsidiary of the Company
was added. A hearing was held in January 2003, and the court held that a class
should not be certified. Plaintiffs’ counsel has filed an amended class action
petition, which reduces the proposed class to only royalty owners, reduces the
claims to mismeasurement of volume only, conspiracy, unjust enrichment and
accounting, and only applies as to gas measured in Kansas, Colorado and Wyoming.
We believe that the allegations of this lawsuit are without merit and intend to
vigorously defend the action. Any potential liability from this claim cannot
currently be reasonably estimated, and no provision has been accrued in our
financial statements.

 

Schedule 3.06

Page 1



--------------------------------------------------------------------------------

On August 5, 2003, the Price plaintiffs served one of our subsidiaries with a
new original class action petition styled Price, et al. v. Gas Pipelines, et al.
The action was filed in the District Court of Stevens County, Kansas, against
natural gas pipeline owners and operators. Plaintiffs seek to represent a class
of plaintiffs consisting of all similarly situated gas royalty owners either
from whom the defendants had purchased natural gas or measured natural gas since
January 1, 1974 to the present. The new petition alleges the same improper
analysis of gas heating content, which had previously been alleged in the Price
case discussed above until it was removed from the case by the filing of the
amended class action petition. In all other respects, the new petition appears
to be identical to the amended class action petition in that it has a proposed
class of only royalty owners, alleges conspiracy, unjust enrichment and
accounting, and only applies as to gas measured in Kansas, Colorado and Wyoming.
The amount of damages was not specified in the complaint. We believe that the
allegations of this lawsuit are without merit and intend to vigorously defend
the action. Any potential liability from this claim cannot currently be
reasonably estimated, and no provision has been accrued in our financial
statements.

 

Schedule 3.06

Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

 

1. The agreements entered into between the Borrower and EEX Operating, L.P. and
EEX Corporation (collectively, “EEX”) in connection with the consummation of the
Purchase and Sale Agreement (the “PSA”) dated February 12, 1998, between
Borrower, as Buyer, and EEX, as Seller, to satisfy a gas production imbalance
existing at the time of purchase affecting certain Oil and Gas Properties
located in the Opelika Field area in East Texas that Borrower acquired pursuant
to the PSA. Pursuant to the agreements, Borrower is obligated to deliver a total
of 16,797,600 MMBtu’s to EEX over a period commencing in late 2006 and running
through 2011 at a rate of approximately 3,000,000 MMBtu’s per year upon payment
by EEX of agreed operating fees.

 

Schedule 6.02



--------------------------------------------------------------------------------

SCHEDULE 6.08

EXISTING RESTRICTIVE AGREEMENTS

 

None.

 

Schedule 6.08



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

   Assignor:                 

--------------------------------------------------------------------------------

   

2.

   Assignee:                 

--------------------------------------------------------------------------------

             [and is an Affiliate/Approved Fund of [identify Lender]1]

3.

   Borrower:   XTO Energy Inc.

4.

   Administrative Agent:   JPMorgan Chase Bank, as the administrative agent
under the Credit Agreement

--------------------------------------------------------------------------------

1 Select as applicable.

 

EXHIBIT A - 1



--------------------------------------------------------------------------------

5.    Credit Agreement:   The 5-Year Revolving Credit Agreement dated as of
February 17, 2004 among XTO Energy Inc., the Lenders parties thereto, JPMorgan
Chase Bank, as Administrative Agent, and the other agents parties thereto.]

6.

   Assigned Interest:    

 

Facility Assigned2

--------------------------------------------------------------------------------

  

Aggregate Amount of
Commitment/Loans for

all Lenders

--------------------------------------------------------------------------------

  

Amount of

Commitment/Loans

Assigned

--------------------------------------------------------------------------------

   Percentage
Assigned of
Commitment/Loans3


--------------------------------------------------------------------------------

     $      $      %      $      $      %      $      $      %

 

Effective Date:                         , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:        

--------------------------------------------------------------------------------

   

Title:

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:        

--------------------------------------------------------------------------------

   

Title:

--------------------------------------------------------------------------------

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)

 

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT A - 2



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, as Administrative Agent

By        

--------------------------------------------------------------------------------

   

Title:

Consented to:

 

XTO ENERGY INC.

By        

--------------------------------------------------------------------------------

   

Title:

 

EXHIBIT A - 3



--------------------------------------------------------------------------------

ANNEX 1

 

[                        ]4

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender5,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

--------------------------------------------------------------------------------

4 Describe Credit Agreement at option of Administrative Agent.

 

5 The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.

 

EXHIBIT A - 4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

EXHIBIT A - 5



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF

 

NOTICE OF COMMITMENT INCREASE

 

[Date]

 

JPMorgan Chase Bank,

[                        ]

Attention:                                         

 

Ladies and Gentlemen:

 

The undersigned, XTO Energy Inc. (the “Borrower”), refers to the 5-Year
Revolving Credit Agreement dated as of February 17, 2004 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”,
with terms defined in the Credit Agreement and not otherwise defined herein
being used herein as therein defined) among the Borrower, and JPMorgan Chase
Bank, as Administrative Agent, and the Agents and Lenders party thereto. The
Borrower hereby notifies you, pursuant to Section 2.02 of the Credit Agreement,
that it hereby requests that the aggregate amount of the Commitments under the
Credit Agreement be increased and the CI Lenders agree to provide Commitments
under the Credit Agreement, and in that connection sets forth below the
information relating to such proposed Commitment Increase as required by Section
2.02(b) of the Credit Agreement:

 

(a) the effective date of such increase of aggregate amount of the Lenders’
Commitments is                         ;

 

(b) the amount of the requested increase of the Commitments is
$                        ;

 

(c) the CI Lenders that have agreed with the Borrower to provide their
respective Commitments, are                                              
[INSERT NAMES OF THE CI LENDERS]; and

 

(d) set forth on Annex I attached hereto is the amount of the respective
Commitments of all Reducing Percentage Lenders and all CI Lenders as of
effective date of such Commitment Increase.

 

Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier shall be effective as delivery of an original executed counterpart of
this Notice of Commitment Increase.

 

Exhibit B - 1



--------------------------------------------------------------------------------

Very truly yours,

 

XTO ENERGY INC.

By:

       

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

Approved and Consented to by:

 

JPMORGAN CHASE BANK, as Administrative Agent

By:

       

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

Exhibit B - 2



--------------------------------------------------------------------------------

ANNEX I

 

TO

 

NOTICE OF COMMITMENT INCREASE

 

(as of                 , 20        )

 

Lender

--------------------------------------------------------------------------------

   Amount of
Commitment


--------------------------------------------------------------------------------

    Percentage of
Total
Commitments


--------------------------------------------------------------------------------

                                                                              
                                                                               
                      

TOTAL:

   [                             ]   100.0000000 %

 

Exhibit B - 3



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF

 

OPINION OF BORROWER’S COUNSEL

 

Borrower’s counsel’s opinion shall include the following opinions, subject to
appropriate qualifications.

 

1. The Borrower is a corporation incorporated, validly existing and in good
standing under the laws of the State of Delaware. The Borrower has the requisite
power and authority to execute, deliver and perform its obligations under the
Credit Agreement, including the requisite power and authority to borrow Loans
under the Credit Agreement and to issue any promissory notes issued thereunder.
The Credit Agreement has been authorized, executed and delivered by the
Borrower.

 

2. The Borrower has taken all necessary action to authorize the execution and
delivery of, and performance of its obligations under, the Credit Agreement,
including the issuance of promissory notes as contemplated thereby. The
execution, delivery and performance by the Borrower of its obligations under the
Credit Agreement will not result in a violation of its Certificate of
Incorporation or By-laws. The execution, delivery and performance by the
Borrower of its obligations under the Credit Agreement will not (i) result in a
violation of any Applicable Law (as herein defined) or require any consent,
approval, license or authorization of or filing with any Governmental Authority
pursuant to any Applicable Law, (ii) result in a violation of or constitute a
breach or default under any material agreement, instrument or judicial or
regulatory order binding upon it or its properties, or (iii) result in the
creation or imposition of any Lien on any of its properties pursuant to any such
material agreement, instrument or judicial or regulatory order.

 

As used herein, “Applicable Law” means: (i) the General Corporation Law of the
State of Delaware and (ii) those laws, rules and regulations of the State of
Texas and of the United States of America which, in our experience, exercising
customary professional diligence, are normally applicable to transactions of the
type provided for in the Credit Agreement.

 

3. The Credit Agreement is, and each promissory note when issued thereunder will
be, the legal, valid and binding obligation of the Credit Agreement.

 

4. No authorization, consent, approval, license or exemption of, or filing or
registration with, any Governmental Authority of the United States or the State
of Texas or any Governmental Authority of the State of Delaware in connection
with any application of the General Corporation Law of the State of Delaware is
necessary under any Applicable Law for either the due execution and delivery by
the Borrower of the Credit Agreement or any promissory note issued thereunder or
the performance by the Borrower of its obligations under the Credit Agreement.

 

Exhibit C



--------------------------------------------------------------------------------

5. Except as disclosed pursuant to the Credit Agreement, there are, to the best
of our knowledge, no actions, suits or proceedings pending or threatened against
the Borrower or any of its Restricted Subsidiaries which involves the
possibility of any judgment or liability against the Borrower or such Restricted
Subsidiary which could reasonably be expected to have a Material Adverse Effect.

 

6. Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

7. Neither the Borrower nor any of its Subsidiaries is a “holding company”
within the meaning of Public Utility Holding Company Act of 1935, as amended.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF

 

SUBSIDIARY GUARANTY

 

This SUBSIDIARY GUARANTY is dated as of [                ], 20     made by
[            ], a [            ] (the “Subsidiary Guarantor”), in favor of
JPMorgan Chase Bank, as administrative agent (in such capacity, together with
its successors in such capacity, the “Administrative Agent”), for the banks and
other financial institutions (the “Lenders”) from time to time parties to the
5-Year Revolving Credit Agreement dated as of February 17, 2004 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among XTO Energy Inc. (the “Borrower”), the Administrative Agent, the Issuing
Bank, the Lenders party thereto, Bank of America, N.A. and
[                        ], as Co-Syndication Agents, and
[                        ] and [                        ], as Co-Documentation
Agents.

 

R E C I T A L S

 

A. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.

 

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of the Credit Agreement.

 

C. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement (or
an ongoing covenant of the Borrower under the Credit Agreement) that the
Subsidiary Guarantor shall have executed and delivered this Subsidiary Guaranty
to the Administrative Agent for the benefit of the Lenders.

 

D. The Subsidiary Guarantor has determined that it may reasonably benefit,
either directly or indirectly, from executing and delivering this Subsidiary
Guaranty to the Administrative Agent for the benefit of the Lenders.

 

E. NOW, THEREFORE, in consideration of the premises herein and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, the Subsidiary Guarantor hereby agrees with the Administrative
Agent, for the benefit of the Lenders, as follows:

 

Section 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein have the meanings given to them in the Credit
Agreement. The following terms have the following meanings:

 

“Liabilities” means the collective reference to the payment and performance when
due of all indebtedness, liabilities, obligations and undertakings of the
Borrower (including, without limitation, all Indebtedness) of every kind or
description arising out of or outstanding under, advanced or issued pursuant to,
or evidenced by, the Loan Documents, including, without

 

Exhibit D - 1



--------------------------------------------------------------------------------

limitation, the unpaid principal of and interest on the Loans and the LC
Exposure and all other obligations and liabilities of the Borrower (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and LC Exposure and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Guaranteed Creditors, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter incurred, arising out of or outstanding under, advanced or issued
pursuant, or evidenced by, the Loan Documents, whether on account of principal,
interest, premium, reimbursement obligations, payments in respect of an early
termination date, fees, indemnities, costs, expenses or otherwise (including,
without limitation, all costs, fees and disbursements of counsel to the
Guaranteed Creditors that are required to be paid by the Borrower pursuant to
the terms of any Loan Documents).

 

“Guaranteed Creditors” means the collective reference to the Administrative
Agent, the Issuing Bank and the Lenders.

 

Section 2. Rules of Interpretation. Section 1.03 and Section 1.04 of the Credit
Agreement are hereby incorporated herein by reference and shall apply to this
Agreement, mutatis mutandis.

 

Section 3. Guaranty of Payments. The Subsidiary Guarantor unconditionally and
irrevocably guarantees to the Guaranteed Creditors the punctual payment of the
Liabilities, when the same are due and payable, whether on demand, at stated
maturity, by acceleration or otherwise, and whether for principal, interest,
fees, expenses, indemnification or otherwise; provided that the maximum
liability of the Subsidiary Guarantor shall not exceed the amount which can be
guaranteed by the Subsidiary Guarantor under applicable federal and state laws
relating to the insolvency of debtors; provided, further, however, it is
understood that the obligations of the Borrower to the Guaranteed Creditors may
at any time and from time to time exceed the liability of the Subsidiary
Guarantor hereunder without impairing this Subsidiary Guaranty and the
Subsidiary Guarantor and the Guaranteed Creditors agree, as between themselves,
that regardless of the manner of application of payments made by the Borrower to
the Guaranteed Creditors, all such payments shall be deemed to be applied first
to the portion of the obligations of the Borrower to the Guaranteed Creditors
which are not guaranteed hereunder and last to the portion of such obligations
which are guaranteed hereunder. This Subsidiary Guaranty is a guaranty of
payment and not of collection only. The Guaranteed Creditors shall not be
required to exhaust any right or remedy or take any action against the Borrower
or any other person or entity or any collateral. The Subsidiary Guarantor agrees
that, as between the Subsidiary Guarantor and the Guaranteed Creditors, the
Liabilities may be declared to be due and payable for the purposes of this
Subsidiary Guaranty notwithstanding any stay, injunction or other prohibition
which may prevent, delay or vitiate any declaration as regards the Borrower and
that in the event of a declaration or attempted declaration, the Liabilities
shall immediately become due and payable by the Subsidiary Guarantor for the
purposes of this Subsidiary Guaranty. No payment made by any Obligor or any
other Person or received or collected by the Guaranteed Creditors from any
Obligor or any other Person by virtue of any action or proceeding or any set-off
or appropriation or application at any

 

Exhibit D - 2



--------------------------------------------------------------------------------

time or from time to time in reduction of or in payment of the Liabilities shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Subsidiary Guarantor hereunder which shall, notwithstanding any such payment
(other than any payment made by such Subsidiary Guarantor in respect of the
Liabilities or any payment received or collected from such Subsidiary Guarantor
in respect of the Liabilities), remain liable for the Liabilities up to the
maximum liability of such Subsidiary Guarantor hereunder until the Liabilities
are paid in full in cash, no Letter of Credit shall be outstanding and all of
the Commitments are terminated.

 

Section 4. Guaranty Absolute and Unconditional. The Subsidiary Guarantor
guarantees that the Liabilities shall be paid strictly in accordance with the
terms of the Loan Documents. The liability of the Subsidiary Guarantor under
this Subsidiary Guaranty is absolute and unconditional irrespective of: (a) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Loan Documents or Liabilities, or any other amendment or waiver of
or any consent to departure from any of the terms of any Loan Document or
Liabilities, including any increase or decrease in the rate of interest thereon;
(b) any release or amendment or waiver of, or consent to departure from, any
other guaranty or support document, or any exchange, release for all or any of
the Loan Documents or Liabilities; (c) any present or future law, regulation or
order of any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Loan Document or Liabilities; (d) without being limited by the foregoing, any
lack of validity or enforceability of any Loan Document or Liabilities; (e) the
insolvency, bankruptcy arrangement, reorganization, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Borrower, any
Subsidiary Guarantor or any other Person at any time liable for the payment of
all or part of the Liabilities, including any discharge of, or bar or stay
against collecting, any Liability (or any part of them or interest therein) in
or as a result of such proceeding; (f) any sale, lease or transfer of any or all
of the assets of the Borrower or any other Subsidiary Guarantor, or any changes
in the stockholders of the Borrower or the Subsidiary Guarantor; any change in
the corporate existence (including its constitution, laws, rules, regulations or
power), structure or ownership of any Obligor; (g) the absence of any attempt to
collect the Obligations or any part of them from any Obligor; (h) any sale,
exchange, waiver, surrender or release of any guarantee or right of offset at
any time held by the Guaranteed Creditors for the payment of the Liabilities;
(i) the addition, from time to time, of any guarantors, makers or endorsers of
the Liabilities, or of any additional security or collateral for the payment of
the Liabilities; and (j) any other setoff, defense or counterclaim whatsoever,
or any other circumstance or act whatsoever with respect to the Loan Documents
or the transactions contemplated thereby which might constitute or be construed
to constitute a legal or equitable defense available to, or discharge of, the
Borrower or a Subsidiary Guarantor under the Credit Agreement or this Subsidiary
Guaranty, in bankruptcy or in any other instance (in any case, except a defense
of payment or performance, whether based on contract, tort or any other theory).
When making any demand hereunder or otherwise pursuing their rights and remedies
hereunder against any Subsidiary Guarantor, the Guaranteed Creditors may, but
shall be under no obligation to, join or make a similar demand on or otherwise
pursue or exhaust such rights and remedies as they may have against the
Borrower, any other Subsidiary Guarantor or any other Person or against any
guarantee for the Liabilities or any right of offset with respect thereto, and
any failure by the Guaranteed Creditors to make any such demand, to pursue such
other rights or remedies or to collect any payments from the

 

Exhibit D - 3



--------------------------------------------------------------------------------

Borrower, any other Subsidiary Guarantor or any other Person or to realize upon
any such guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Subsidiary Guarantor or any other Person or any such
guarantee or right of offset, shall not relieve any Subsidiary Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Guaranteed Creditors against any Subsidiary Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

Section 5. Guaranty Irrevocable. This Subsidiary Guaranty is a continuing
guaranty of all Liabilities now or hereafter existing under the Loan Documents
and shall remain in full force and effect until payment in full of all
Liabilities and other amounts payable under this Subsidiary Guaranty and until
the Loan Documents are no longer in effect.

 

Section 6. Reinstatement. This Subsidiary Guaranty shall continue to be
effective, or be reinstated, as the case may be, if at any time any payment, or
any part thereof, of any of the Liabilities is rescinded or must otherwise be
returned by the Guaranteed Creditors on the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Subsidiary Guarantor, all
as though the payment had not been made.

 

Section 7. No Subrogation. Notwithstanding any payment made by any Subsidiary
Guarantor hereunder or any set-off or application of funds of any Subsidiary
Guarantor by the Guaranteed Creditors, no Subsidiary Guarantor shall be entitled
to be subrogated to any of the rights of the Guaranteed Creditors against the
Borrower or any other Subsidiary Guarantor or any collateral security or
guarantee or right of offset held by any Guaranteed Creditor for the payment of
the Liabilities, nor shall any Subsidiary Guarantor seek or be entitled to seek
any indemnity, exoneration, participation, contribution or reimbursement from
the Borrower or any other Subsidiary Guarantor in respect of payments made by
such Subsidiary Guarantor hereunder, until all amounts owing to the Guaranteed
Creditors on account of the Liabilities are irrevocably and indefeasibly paid in
full in cash, no Letter of Credit shall be outstanding and all of the
Commitments are terminated. If any amount shall be paid to any Subsidiary
Guarantor on account of such subrogation rights at any time when all of the
Liabilities shall not have been irrevocably and indefeasibly paid in full in
cash, any Letter of Credit shall be outstanding or any of the Commitments are in
effect, such amount shall be held by such Subsidiary Guarantor in trust for the
Guaranteed Creditors, and shall, forthwith upon receipt by such Subsidiary
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor to the
Administrative Agent, if required), to be applied against the Liabilities,
whether matured or unmatured, as determined by the Administrative Agent.

 

Section 8. Subordination. Without limiting the Guaranteed Creditors’ rights
under any other agreement, any liabilities owed by the Borrower to the
Subsidiary Guarantor in connection with any extension of credit or financial
accommodation by the Subsidiary Guarantor to or for the account of the Borrower,
including but not limited to interest accruing at the agreed contract rate after
the commencement of a bankruptcy or similar proceeding, are hereby subordinated
to the Liabilities upon the occurrence of an Event of Default, and, in such an
event such liabilities

 

Exhibit D - 4



--------------------------------------------------------------------------------

of the Borrower to the Subsidiary Guarantor, if the Administrative Agent so
requests, shall be collected, enforced and received by the Subsidiary Guarantor
as trustee for the Guaranteed Creditors and shall be paid over to the
Administrative Agent for the benefit of the Guaranteed Creditors on account of
the Liabilities (but only to the extent due and payable but without reducing or
affecting in any manner the liability of the Subsidiary Guarantor under the
other provisions of this Subsidiary Guaranty.

 

Section 9. Payments Generally. All payments by the Subsidiary Guarantor shall be
made in the manner, at the place and in the currency (the “Payment Currency”)
required by the Loan Documents; provided, however, that (if the Payment Currency
is other than U.S. dollars) the Subsidiary Guarantor may, at its option (or, if
for any reason whatsoever the Subsidiary Guarantor is unable to effect payments
in the foregoing manner, the Subsidiary Guarantor shall be obligated to) pay to
the Administrative Agent at its principal office, for the benefit of the
Guaranteed Creditors, the equivalent amount in U.S. dollars computed at the
selling rate of the Administrative Agent or a selling rate chosen by the
Administrative Agent, most recently in effect on or prior to the date the
Liability becomes due, for cable transfers of the Payment Currency to the place
where the Liability is payable. In any case in which the Subsidiary Guarantor
makes or is obligated to make payment in U.S. dollars, the Subsidiary Guarantor
shall hold the Administrative Agent and the Guaranteed Creditors harmless from
any loss incurred by the Administrative Agent or the Guaranteed Creditors
arising from any change in the value of U.S. dollars in relation to the Payment
Currency between the date the Liability becomes due and the date the Guaranteed
Creditors are actually able, following the conversion of the U.S. dollars paid
by the Subsidiary Guarantor into the Payment Currency and remittance of such
Payment Currency to the place where such Liability is payable, to apply such
Payment Currency to such Liability.

 

Section 10. Certain Taxes. The Subsidiary Guarantor further agrees that all
payments to be made hereunder shall be made without setoff or counterclaim and
free and clear of, and without deduction for, any Indemnified Taxes and Other
Taxes. If any Indemnified Taxes and Other Taxes are required to be withheld from
any amounts payable to the Administrative Agent for the benefit of the
Guaranteed Creditors hereunder, the amounts so payable to the Administrative
Agent for the benefit of the Guaranteed Creditors shall be increased to the
extent necessary to yield to the Guaranteed Creditors (after payment of all
Indemnified Taxes and Other Taxes) the amounts payable hereunder in the full
amounts so to be paid. Whenever any Indemnified Taxes and Other Taxes are paid
by the Subsidiary Guarantor, as promptly as possible thereafter, the Subsidiary
Guarantor shall send the Administrative Agent an official receipt showing
payment thereof, together with such additional documentary evidence as may be
required from time to time by the Administrative Agent.

 

Section 11. Representations and Warranties. The Subsidiary Guarantor represents
and warrants that: (a) this Subsidiary Guaranty (i) has been authorized by all
necessary corporate action; (ii) does not violate any agreement, instrument,
law, regulation or order applicable to the Subsidiary Guarantor; (iii) does not
require the consent or approval of, registration or filing with, or any other
action by, any Governmental Authority; and (iv) is the legal, valid and binding
obligation of the Subsidiary Guarantor enforceable against the Subsidiary
Guarantor in accordance with its terms, subject to applicable bankruptcy,
insolvency,

 

Exhibit D - 5



--------------------------------------------------------------------------------

reorganization, moratorium, or other laws affecting creditors’ rights generally
and subject to general principles of equity regardless of whether considered in
a proceeding in equity or at law; and (b) in executing and delivering this
Subsidiary Guaranty, the Subsidiary Guarantor has (i) without reliance on the
Administrative Agent or the Guaranteed Creditors or any information received
from the Administrative Agent or the Guaranteed Creditors and based upon such
documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and the Borrower, the
Borrower’s business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, the
Borrower or the obligations and risks undertaken herein with respect to the
Liabilities; (ii) adequate means to obtain from the Borrower on a continuing
basis information concerning the Borrower; (iii) has full and complete access to
the Loan Documents and any other documents executed in connection with the Loan
Documents; and (iv) not relied and will not rely upon any representations or
warranties of the Administrative Agent or the Guaranteed Creditors not embodied
herein or any acts heretofore or hereafter taken by the Administrative Agent or
the Guaranteed Creditors (including but not limited to any review by the
Administrative Agent or the Guaranteed Creditors of the affairs of the
Borrower).

 

Section 12. Remedies Generally. The remedies provided in this Subsidiary
Guaranty are cumulative and not exclusive of any remedies provided by law.

 

Section 13. Formalities. The Subsidiary Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Subsidiary Guaranty or
incurrence of any Liability and any other formality with respect to any of the
Liabilities or this Subsidiary Guaranty.

 

Section 14. Amendments and Waivers to Guaranty. No amendment or waiver of any
provision of this Subsidiary Guaranty, nor consent to any departure by the
Subsidiary Guarantor therefrom, shall be effective unless it is in writing and
signed by each of the Guaranteed Creditors, and then the waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. No failure on the part of the Guaranteed Creditors to exercise, and
no delay in exercising, any right under this Subsidiary Guaranty shall operate
as a waiver or preclude any other or further exercise thereof or the exercise of
any other right. Each Subsidiary Guarantor hereby waives any and all notice of
the creation, renewal, extension or accrual of any of the Liabilities and notice
of or proof of reliance by the Guaranteed Creditors upon this Subsidiary
Guaranty or acceptance of this Subsidiary Guaranty; the Liabilities, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Subsidiary
Guaranty and no notice of creation of the Liabilities or any extension of credit
already or hereafter contracted by or extended to the Borrower need be given to
any Subsidiary Guarantor; and all dealings between the Borrower and any of the
Subsidiary Guarantors, on the one hand, and the Guaranteed Creditors, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Subsidiary Guaranty. Each Subsidiary Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the Subsidiary Guarantors with
respect to the Liabilities.

 

Exhibit D - 6



--------------------------------------------------------------------------------

Section 15. Expenses. The Subsidiary Guarantor shall reimburse the
Administrative Agent for the benefit of the Guaranteed Creditors on demand for
all reasonable out-of-pocket expenses (including without limitation reasonable
fees, charges and disbursements of any counsel for the Guaranteed Creditors)
incurred by the Guaranteed Creditors in connection with the enforcement of this
Subsidiary Guaranty. Attorneys’ fees reimbursed by the Subsidiary Guarantor in
connection with this Subsidiary Guaranty shall be for a single law firm per
country (unless conflicts (including conflicts between the Administrative Agent,
the Co-Arrangers and the other Lenders as determined in the reasonable
discretion of the Required Lenders) otherwise prohibit the engagement of a
single law firm) plus a single local counsel in each jurisdiction where local
counsel is reasonably required.

 

Section 16. Assignment. This Subsidiary Guaranty shall be binding on, and shall
inure to the benefit of the Subsidiary Guarantor, the Administrative Agent and
the Guaranteed Creditors and their respective successors and assigns; provided
that the Subsidiary Guarantor may not assign or transfer its rights or
obligations under this Subsidiary Guaranty. Without limiting the generality of
the foregoing: (a) the obligations of the Subsidiary Guarantor under this
Subsidiary Guaranty shall continue in full force and effect and shall be binding
on any successor partnership and on previous partners and their respective
estates if the Subsidiary Guarantor is a partnership, regardless of any change
in the partnership as a result of death retirement or otherwise; and (b) the
Guaranteed Creditors may assign, sell participations in or otherwise transfer
their rights under the Loan Documents to another person or entity to the extent
expressly permitted by Section 9.04 of the Credit Agreement, and the other
person or entity shall then become vested with all the rights granted to the
Guaranteed Creditors in this Subsidiary Guaranty or otherwise.

 

Section 17. Captions. The headings and captions in this Subsidiary Guaranty are
for convenience only and shall not affect the interpretation or construction of
this Subsidiary Guaranty.

 

Section 18. Governing Law, Etc. THIS SUBSIDIARY GUARANTY SHALL BE GOVERNED BY
THE LAW OF THE STATE OF TEXAS. THE SUBSIDIARY GUARANTOR CONSENTS TO THE
NONEXCLUSIVE JURISDICTION AND VENUE OF THE STATE OR FEDERAL COURTS LOCATED IN
THE STATE OF TEXAS. SERVICE OF PROCESS BY THE BANK IN CONNECTION WITH ANY SUCH
DISPUTE SHALL BE BINDING ON THE SUBSIDIARY GUARANTOR IF SENT TO THE SUBSIDIARY
GUARANTOR BY REGISTERED MAIL AT THE ADDRESS SPECIFIED BELOW OR AS OTHERWISE
SPECIFIED BY THE SUBSIDIARY GUARANTOR FROM TIME TO TIME. THE SUBSIDIARY
GUARANTOR WAIVES ANY RIGHT THE SUBSIDIARY GUARANTOR MAY HAVE TO JURY TRIAL IN
ANY ACTION RELATED TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO
THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH
ACTION. TO THE EXTENT THAT THE SUBSIDIARY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
FROM SERVICE OR NOTICE,

 

Exhibit D - 7



--------------------------------------------------------------------------------

ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT,
EXECUTION OR OTHERWISE), THE SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS SUBSIDIARY GUARANTY.

 

Section 19. Integration; Effectiveness. THIS WRITTEN SUBSIDIARY GUARANTY
EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE LENDERS AND THE
SUBSIDIARY GUARANTOR AND SUPERSEDES ALL OTHER AGREEMENTS AND UNDERSTANDINGS
BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF. THIS WRITTEN
SUBSIDIARY GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

Exhibit D - 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary Guarantor has caused this Subsidiary Guaranty
to be duly executed and delivered by its duly authorized officer as of the date
first above written.

 

[                                                                               
  ]

By:

   

Name:

   

Title:

   

Address:

   

 

Exhibit D - 9



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF

 

PROMISSORY NOTE

 

$[        ]

  [            ], 200[    ]

 

FOR VALUE RECEIVED, XTO Energy Inc., a Delaware corporation, (the “Borrower”)
hereby promises to pay to the order of [                    ] (the “Lender”), at
the principal office of JPMorgan Chase Bank (the “Administrative Agent”), at
[            ], the principal sum of [            ] Dollars ($[            ])
(or such lesser amount as shall equal the aggregate unpaid principal amount of
the Loans made by the Lender to the Borrower under the Credit Agreement, as
hereinafter defined), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on schedules to be
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

 

This Note is one of the Notes referred to in the 5-Year Revolving Credit
Agreement dated as of February 17, 2004 among the Borrower, the Administrative
Agent, and the other agents and lenders signatory thereto (including the
Lender), and evidences Loans made by the Lender thereunder (such Credit
Agreement as the same may be amended, supplemented or restated from time to
time, the “Credit Agreement”). Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement.

 

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

Exhibit E - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly executed
as of the day and year first above written.

 

XTO ENERGY INC. By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

Exhibit E - 2



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF

 

BORROWING REQUEST

 

[                    ], 200[    ]

 

XTO Energy Inc., a Delaware corporation (the “Borrower”), pursuant to Section
2.04 of the Credit Agreement dated as of February 17, 2004 (together with all
amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”) among the Borrower, JPMorgan Chase Bank, as Administrative
Agent and the other agents and lenders (the “Lenders”) which are or become
parties thereto (unless otherwise defined herein, each capitalized term used
herein is defined in the Credit Agreement), hereby requests a Borrowing as
follows:

 

(i) Aggregate amount of the requested Borrowing is $[                    ];

 

(ii) Date of such Borrowing is [                    ], 200[    ];

 

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

 

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [                    ]; and

 

(v) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

 

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]

 

Exhibit F -1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [                        ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
requested Borrowing under the terms and conditions of the Credit Agreement.

 

XTO ENERGY INC.

By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

Exhibit F - 2



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF

 

FORM OF INTEREST ELECTION REQUEST

 

[                    ], 200[    ]

 

XTO Energy Inc., a Delaware corporation (the “Borrower”), pursuant to Section
2.08 of the Credit Agreement dated as of February 17, 2004 (together with all
amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”) among the Borrower, JPMorgan Chase Bank, as Administrative
Agent and the other agents and lenders (the “Lenders”) which are or become
parties thereto (unless otherwise defined herein, each capitalized term used
herein is defined in the Credit Agreement), hereby makes an Interest Election
Request as follows:

 

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [                    ];

 

(ii) The effective date of the election made pursuant to this Interest Election
Request is [                    ], 200[    ];[and]

 

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

 

[(iv) [If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[                    ]].

 

The undersigned certifies that he/she is the [                    ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
requested continuation or conversion under the terms and conditions of the
Credit Agreement.

 

XTO ENERGY INC.

By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

Exhibit G - 1